   Case: 1:19-cv-02105-JG Doc #: 1 Filed: 09/12/19 1 of 23. PageID #: 1



              IN THE UNITED STATES DISTRICT COURT

              FOR THE NORTHERN DISTRICT OF OHIO

                           EASTERN DIVISION


MICHAEL THREAT                               )
 4819 Delevan Drive
 Lyndhurst, OH 44124                         )

       and                                   )

MARGARITA NOLAND-MOORE                       )
 18012 Marcella Road
 Cleveland, OH 44119                         )   COMPLAINT
        and                                  )   Trial by Jury Endorsed Hereon
PAMELA BEAVERS                               )
 9621 Thorn Avenue
 Cleveland, OH 44148                         )

       and                                   )

LAWRENCE WALKER                              )
290 Eaton Ridge Drive
Sagamore Hills, OH 44067                     )

       and                                   )

REGINALD ANDERSON                            )
 9736 Gates Avenue
 Cleveland, OH 44105                         )

                           Plaintiffs,       )

                                             )
       -vs-




                                         1
   Case: 1:19-cv-02105-JG Doc #: 1 Filed: 09/12/19 2 of 23. PageID #: 2




CITY OF CLEVELAND                              )
 601 Lakeside Avenue
 Cleveland, OH 44114                           )

         and                                   )

NICOLE CARLTON, personally and                 )
in her official capacity as
Commissioner, City of Cleveland                )
Division of Emergency Medical Services
  1701 Lakeside Avenue                         )
  Cleveland, OH 44114
                                               )
                             Defendants.


                           NATURE OF THE ACTION

   1.   This is an action instituted, inter alia, under the Equal Protection Clause of

the Fourteenth Amendment to the Constitution of the United States, Title VII of

the Civil Rights Act of 1964, 42 U.S.C. §§2000e-1, et seq., as amended (2019

Supp.), and the Civil Rights Act of 1871, 42 U.S.C. §1983, as amended (2019

Supp.) and various state laws to vindicate state and federally protected rights

against unlawful employment practices on the basis of race, gender and retaliation.

                                  JURISDICTION

   2.   This present and continuing action is authorized and instituted pursuant to

Section 706(f) of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§§ 2000e-6(f) (2019 Supp.) (hereinafter referred to as "Title VII") in accordance




                                           2
    Case: 1:19-cv-02105-JG Doc #: 1 Filed: 09/12/19 3 of 23. PageID #: 3



with Notice of Suit Rights issued by the U.S. Equal Employment Opportunity

Commission which accompany this complaint as Exhibit 1.

   3.   With respect to constitutional claims of violations of the Equal Protection

Clause of the Fourteenth Amendment through the Civil Rights Act of 1871, 42

U.S.C. § 1983, jurisdiction is asserted pursuant to 28 U.S.C. §1331 and 28 U.S.C.

§§1343 (3) and (4). Jurisdiction is asserted likewise with respect to declaratory relief

pursuant to 28 U.S.C. §§ 2202-2202.

   4.   With respect to state claims under the Ohio Civil Rights Act, Ohio

Revised Code §§ 4112.01, et seq. (2019 Supp.) and other state claims, jurisdiction is

asserted pursuant to 28 U.S.C. §1367.

                                   VENUE

   5.   Plaintiffs and Defendants are citizens of the United States which includes

a municipal corporation organized under the laws of the State of Ohio and venue

exists within the jurisdiction of the United States District Court for the Northern

District of Ohio, Eastern Division because all parties are located within Cuyahoga

County, Ohio and because the unlawful employment practices alleged were and

continue to be committed within the jurisdiction of the United States District

Court for the Northern District of Ohio, Eastern Division.

                                   PARTIES

   6.   Plaintiffs Michael Threat, Margarita Noland Moore, Pamela Beavers,

Lawrence Walker and Reginald Anderson are African American Captains

                                           3
    Case: 1:19-cv-02105-JG Doc #: 1 Filed: 09/12/19 4 of 23. PageID #: 4



employed by the City of Cleveland’s Division of Emergency Medical Services

(“EMS”) who, at all relevant times, were and continue to be employed by

Defendant City of Cleveland and whose terms and conditions of employment are

controlled by Defendant Nicole Carlton.

   7.    Defendant City of Cleveland is an “employer” as defined by Title VII and

acting under color of state law for purposes of claims asserting violations of the

Equal Protection Clause of the Fourteenth Amendment to the Constitution of the

United States.

   8.    Defendant Nicole Carlton has been, is presently and continues to be at all

relevant times the Commissioner of the City of Cleveland’s Division of Emergency

Medical Services (EMS) which empowers her under color of state law to control

work shifts schedules and other terms and conditions of public employment for

Captains working for Defendant City of Cleveland’s division of Emergency

Medical Services.

   9.    At all relevant times, Defendant City of Cleveland has been and is now an

employer engaged in an industry affecting commerce within the meaning of

Section 701(b), (g) and (h) of Title VII, 42 U.S.C. §§ 2000e (b) and (g).

                             GENERAL ALLEGATIONS

   10. Plaintiffs reassert the foregoing allegations and incorporate them by

reference as if fully set forth herein.




                                          4
    Case: 1:19-cv-02105-JG Doc #: 1 Filed: 09/12/19 5 of 23. PageID #: 5



   11. Plaintiffs Captain Michael Threat, Captain Pamela Beavers, Captain

Margarita Moore, Captain Reginald Anderson and Captain Lawrence Walker work

in the Division of Emergency Medical Services (EMS) for Defendant City of

Cleveland.

   12. Plaintiffs Captain Michael Threat, Captain Pamela Beavers, Captain

Margarita Moore, Captain Reginald Anderson and Captain Lawrence Walker work

under Defendant Nicole Carlton as Commissioner of the Division of Emergency

Medical Services (EMS) of Defendant City of Cleveland.

   13. Plaintiff Captain Michael Threat moved from Alabama as a young man

because of enforced racial segregation.

   14. When he and his family would visit his Alabama family, he experienced

the consequences of the vestiges of open racial segregation and the enduring pain

of those experiences.

   15. Similar experiences were suffered by the other African American Captains

both prior to starting work at EMS and during their service at EMS.

   16. Defendant City of Cleveland has been and continues to be aware of the

historical supremacist problems within the division of Emergency Medical

Services.

   17. Historically, work shifts within the Defendant City of Cleveland’s Division

of Emergency Medical Services have been governed by seniority for Captains.




                                          5
    Case: 1:19-cv-02105-JG Doc #: 1 Filed: 09/12/19 6 of 23. PageID #: 6



   18. In the fall of each year, Captains have the opportunity to bid on the

following year’s schedule based on seniority.

   19. Based on seniority alone, persons employed as Captains with the longest

tenure within Defendant City of Cleveland’s Division of Emergency Medical

Services get to select whether they work day shift or night shift and be on the “A”

or “B” key.

   20. “A” or “B” key indicates which days of the pay period persons work.

   21. In roughly 2011, Plaintiffs’ contract with Defendant City of Cleveland

permitted the EMS Commissioner to transfer up to four captains from their

chosen shift and key.

   22. Any shift changes made by the EMS Commissioner were to be based on

job class seniority.

   23. The goal was to avoid having a shift with too many inexperienced

captains.

   24. Plaintiffs observed early on that Defendant Nicole Carlton would only

move either African American captains or female captains.

   25. Since the time of the contract change, Defendants City of Cleveland and

Nicole Carlton have never transferred a white male for a white male.

   26. In or around 2014, Plaintiff, Captain Lawrence Walker, had chosen his

shift/key for the year.




                                         6
    Case: 1:19-cv-02105-JG Doc #: 1 Filed: 09/12/19 7 of 23. PageID #: 7



   27. Captain Walker was notified that he was being transferred to a different

shift/key.

   28. Plaintiffs noticed that Walker had coincidentally selected a shift/key where

there would have been a majority of African Americans.

   29. Based upon Defendant Nicole Carlton’s past conduct and Plaintiff

Lawrence Walker’s transfer, Plaintiffs questioned the City of Cleveland and

Carlton about the change.

   30. Defendants City of Cleveland and Nicole Carlton responded that the

contract gave them the power to move whomever they wanted.

   31. In the fall of 2017, the Captains all entered their bids as they had in the

past.

   32. After the bidding process was complete, one of the shifts contained four

African Americans.

   33. Shifts were only comprised of four individuals.

   34. Defendants City of Cleveland and Nicole Carlton, based on the results of

the bidding, chose to transfer a black male and replace him with a white male in

order to ensure that there was not a shift of all African Americans.

   35. After the move was made, Plaintiffs inquired with Defendant Nicole

Carlton about the reason for the move.

   36. Carlton’s explanation for the move to Plaintiffs was “I cannot have a shift

with all blacks on it.”

                                         7
    Case: 1:19-cv-02105-JG Doc #: 1 Filed: 09/12/19 8 of 23. PageID #: 8



   37. The sole reason for the employment action by Defendants City of

Cleveland and Carlton was on account of race and not job class seniority.

   38. Plaintiffs explained to Defendant Nicole Carlton that the practice of

moving African Americans off of certain shifts on the basis of race and gender was

unlawful.

   39. Defendant Carlton responded that she could do whatever she wanted

because of the contract.

   40. On October 11, 2017, Plaintiff Margarita Moore emailed Carlton

expressing concern that the City of Cleveland and Carlton were discriminating

against the African American captains based upon race.

   41. Carlton did not respond to the email.

   42. The Plaintiffs then initiated the grievance process.

   43. During the grievance process and after Defendants Carlton and City of

Cleveland openly admitted that race and gender were being used in determining

who and where a captain would serve on each shift, Plaintiffs filed a dual charge

with the Ohio Civil Rights Commission (“OCRC”) and the Equal Employment

Opportunity Commission(“EEOC”) based upon the discrimination they were

experiencing.

   44. The OCRC found probable cause on Plaintiffs’ charges and ordered that

an attempt to resolve under the Ohio law be approached through conciliation.




                                         8
    Case: 1:19-cv-02105-JG Doc #: 1 Filed: 09/12/19 9 of 23. PageID #: 9



   45. The OCRC and the City of Cleveland conciliated the matter without the

consent of Plaintiffs.

   46. After the finding of probable cause of employment discrimination, a white

captain who was transferred onto the shift with three other African Americans

stepped down from his captain position.

   47. The vacancy on the shift/key was to be filled by the bidding process.

   48. Two African American captains with a high level of seniority bid on the

shift/key.

   49. One Caucasian male with less seniority than the two African American

Captains also bid to be moved to the shift.

   50. Inexplicably, a white captain was permitted by Defendants City of

Cleveland and Nicole Carlton to “jump” over the two African Americans who had

more seniority.

   51. The white captain was given the shift/key by the Defendants.

   52. Because of Defendants City of Cleveland’s and Nicole Carlton’s

governmental policy of barring all African American Captains on one shift, the

pattern and practice of government-sanctioned racial exclusion continued to be

implemented.

   53. After the transfer was challenged through the grievance process, Carlton

and the City of Cleveland defended their actions by stating that she and the City of




                                          9
   Case: 1:19-cv-02105-JG Doc #: 1 Filed: 09/12/19 10 of 23. PageID #: 10



Cleveland had the right to “balance” the number of minorities and women on each

shift.

   54. Defendants City of Cleveland and Carlton candidly admitted that race and

gender were restrictions on captains on shift assignments.

   55. After Carlton and City of Cleveland confirmed again that race and gender

were part of a governmental practice in restricting the choice of shifts based on the

race and gender of a captain, Plaintiffs Reginald Anderson and Pamela Beavers

filed separate dual charges with the Ohio Civil Rights Commission (“OCRC”) and

the Equal Employment Opportunity Commission (“EEOC”) based upon the

governmental policy of discrimination they were experiencing.

   56. The OCRC also found probable cause on the subsequent charges and

ordered that conciliation be attempted.

   57. OCRC and the City of Cleveland once again conciliated the matter

without the consent of Plaintiffs.

   58. In July 2018, when the Ohio Civil Rights Commission indicated it had

made a probable cause finding, a news story ran in Northeast Ohio about the

finding of intentional racial discrimination practiced by the City of Cleveland and

implemented by Carlton.

   59. The City of Cleveland and Carlton were angered about both the finding of

discrimination by the OCRC and the subsequent news coverage.




                                          10
   Case: 1:19-cv-02105-JG Doc #: 1 Filed: 09/12/19 11 of 23. PageID #: 11



   60. In retaliation for the finding and because Plaintiffs had filed the charges

against the City of Cleveland, Defendant City of Cleveland filed an unfair labor

practice charge against Plaintiffs.

   61. Defendants knew that no unfair labor practice occurred and used the

mechanism to retaliate against the Plaintiffs.

   62. Defendants City of Cleveland and Carlton only filed the unfair labor

practice charge because of the public findings by the OCRC and the bad press that

followed.

   63. Defendants knew that the OCRC findings were public record and that a

television station obtained the information from the Central Office of the OCRC

in Columbus, not from the Plaintiffs.

   64. Defendant City of Cleveland’s allegations of an unfair labor practice by

the Plaintiffs, which were allegedly founded on the Plaintiff “leaking” the public

finding of the OCRC to the media, were not true.

   65. Based upon the unfair labor practice allegations and threats from the

Defendants, Plaintiffs filed a subsequent OCRC/EEOC dual charge of retaliation.

   66. Defendant City of Cleveland’s intentions were proven when it offered to

drop the unfair labor practice allegations against Plaintiffs if Plaintiffs agreed to

withdraw their retaliation charges pending before the OCRC.




                                          11
   Case: 1:19-cv-02105-JG Doc #: 1 Filed: 09/12/19 12 of 23. PageID #: 12



   67. Defendant City of Cleveland routinely told Plaintiffs “be careful” whom

you accuse of discrimination in an effort to force them to withdraw their

retaliation charges.

   68. Defendant City of Cleveland then started a campaign of punishment

against Plaintiffs who had filed retaliation charges.

   69. Defendant City of Cleveland charged Plaintiff Pamela Beavers with

violations of the “sick abuse policy” which restricted her from calling off for a

period of eighteen (18) months.

   70. Plaintiff Pamela Beavers was punished by Defendant City of Cleveland for

being late for a total of seven (7) minutes when others who had not filed

discrimination or retaliation charges with the OCRC were not punished for severe

sick abuse policy violations.

   71. Defendant City of Cleveland punished Ms. Beavers while ignoring at least

three (3) white captains who had violated the same or similar policy

   72. Each of the white captains who had not filed charges with the OCRC

were not punished or subjected to retaliation.

   73. Plaintiffs have been and continued to be anxious and concerned over

continuing retaliation by Defendant City of Cleveland in their battle for equality.

   74. During the grievance process, Defendant City of Cleveland routinely told

Plaintiffs it would be tough for the City of Cleveland to work with them on issues

because of their exercise of the right to file discrimination and retaliation charges.

                                          12
   Case: 1:19-cv-02105-JG Doc #: 1 Filed: 09/12/19 13 of 23. PageID #: 13



   75. Plaintiffs received notices of right to sue for their retaliation claims on

June 21, 2019 and June 24, 2019.

   76. Plaintiffs received notices of right to sue on their discrimination claims on

September 3, 2019.

   77.   As a result of Defendants actions, Plaintiffs have suffered substantial

emotional and economic damages.

   78. Plaintiffs have been subjected to knowing and overt retaliation by the

Defendants.

                                           Count I

             VIOLATIONS OF TITLE VII OF THE CIVIL RIGHTS ACT
                  OF 1964-EMPLOYMENT DISCRIMINATION

   79. Plaintiffs reassert the foregoing allegations and incorporate them by

reference as if fully set forth herein.

   80. Plaintiffs are all African American Captains working for the City of

Cleveland.

   81. Plaintiffs have been specifically discriminated against by the City of

Cleveland because of their race and gender.

   82. Plaintiffs have been barred from working on the same shift with one

another because of their race.

   83. Plaintiff Pamela Beavers has been barred from working with other female

Captains on the same shift because of her gender.


                                          13
   Case: 1:19-cv-02105-JG Doc #: 1 Filed: 09/12/19 14 of 23. PageID #: 14



   84. Plaintiffs have sustained extreme emotional distress and suffering on

account of Defendants’ unlawful discriminatory conduct.

   85. The acts and conduct of the Defendants have been intentional, malicious

and in wanton and reckless disregard to the rights and feelings of the Plaintiffs.

   86. Plaintiffs has been damaged by Defendants’ attempts to segregate the

Captains at Cleveland EMS.

                                          Count II

   VIOLATIONS OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964-
                       RETALIATION

   87. Plaintiffs reassert the foregoing allegations and incorporate them by

reference as if fully set forth herein.

   88. Plaintiffs each had a protected right to file their claims of discrimination

with the Equal Employment Opportunity Commission and Ohio Civil Rights

Commission.

   89. Plaintiffs had the right to file their charges free from fear of retaliation.

   90. Only because Plaintiffs exercised their right to file charges against the City

of Cleveland did the City turn around and file an unfounded and spiteful unfair

labor charge against Plaintiffs.

   91. Since Plaintiffs filed their charges against the City of Cleveland,

Defendants have treated Plaintiffs differently from their white counterparts and

targeted Plaintiffs for retaliation.


                                           14
   Case: 1:19-cv-02105-JG Doc #: 1 Filed: 09/12/19 15 of 23. PageID #: 15



   92. Given their history working in the Division of Emergency Medical

Services and the historical limitations placed on African Americans, Plaintiffs have

sustained and continue to sustain extreme emotional distress and suffering solely

on account of Defendants’ overt discriminatory and retaliatory conduct.

   93. The acts and conduct of the Defendants have been intentional, malicious

and in wanton and reckless disregard of the rights and feelings of the Plaintiffs.

   94. Plaintiffs have been damaged by Defendants’ attempts to segregate the

Captains at Cleveland EMS on account of race and gender and retaliate against

them as a result of their exercise of a federally protected right in filing charges with

the OCRC and EEOC.

                                          Count III

    VIOLATIONS OF DUE PROCESS ENSURED UNDER THE
 FOURTEENTH AMENDMENT TO THE CONSTITUTION OF THE
   UNITED STATES, CIVIL RIGHTS ACT OF 1871, 42 U.S.C. §1983

   95. Plaintiffs reassert the foregoing allegations and incorporate them by

reference as if fully set forth herein.

   96. Plaintiffs are all African American Captains working for the City of

Cleveland.

   97. Plaintiffs have been specifically discriminated against by the City of

Cleveland because of their race and gender and otherwise treated less favorably

that white employees of the Division of Emergency Medical Services.



                                             15
   Case: 1:19-cv-02105-JG Doc #: 1 Filed: 09/12/19 16 of 23. PageID #: 16



   98. The differences in treatment by Defendant, City of Cleveland and

Defendant Nicole Carlson, individually and in her official capacity as

Commissioner of the Division of Emergency Medical Services were all under color

of state law.

   99. The differences in treatment by Defendant City of Cleveland and

Defendant Nicole Carlson, individually and in her official capacity as

Commissioner of the Division of Emergency Medical Services, were undertaken

on account of the race of the Plaintiffs as a government-sanctioned practice of

restricting terms and conditions of public employment to persons on account of

race.

   100. Plaintiffs have been barred from working on the same shift with one

another solely on account of their race.

   101. Plaintiff Pamela Beavers has been barred from working with other female

Captains on the same shift because of her gender.

   102. Plaintiffs have sustained emotional distress because of Defendants’

discriminatory conduct.

   103. The acts and conduct of the Defendants have been intentional, malicious

and in wanton and reckless disregard to the rights and feelings of the Plaintiffs.

   104. Plaintiffs have been damaged by Defendants’ attempts to segregate the

Captains at Cleveland EMS.




                                           16
   Case: 1:19-cv-02105-JG Doc #: 1 Filed: 09/12/19 17 of 23. PageID #: 17



                                          Count IV

            INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

   105. Plaintiffs reassert the foregoing allegations and incorporate them by

reference as if fully set forth herein.

   106. Being directed by their superior who is white that one cannot be permitted

to work beside another co-worker on account of race would be a traumatizing and

disturbing experience for any reasonable person.

   107. Defendant Nicole Carlton has been and continues to be aware of the

historical consequences of racism within the Division of Emergency Medical

Services and clearly knew that separating the Plaintiffs as African American

Captains from shifts was particularly mean-spirited and injurious.

   108. The openly racist explanation of separating African American Captains

under color of state law was intended and continues to be intended to inflict

emotional and mental distress.

   109. Defendant Nicole Carlton, in her official capacity as Commissioner of

Emergency Medical Services for the City of Cleveland, clearly understood the

knowing and severe consequences of her racially discriminatory statements and

actions against African-American Captains of the City of Cleveland’s Division of

Emergency Medical Services.

   110. The fear of having too many African American officers working together

is rooted in supremacist attitudes and history.

                                          17
  Case: 1:19-cv-02105-JG Doc #: 1 Filed: 09/12/19 18 of 23. PageID #: 18



   111. Defendant Nicole Carlton knew the history of racist actions within EMS,

knows the individual African-American Captains, and knows the racially separatist

undertaking she ordered and insists on maintaining would jointly and severally

inflict significant and consequential emotional distress on the Plaintiffs.

   112. By ratifying the order impacting Plaintiffs on various occasions that an all-

black Captain team would not be permissible, Defendants knew or should have

reasonably known that they would inflict serious emotional and mental distress.

   113. Defendants knowingly interfered with Plaintiffs’ protected right to file

charges with the EEOC and OCRC and knowingly intended to injure them for

engaging in a protected activity under the laws of the United States and the State

of Ohio.

   114. Defendants knew they violated the laws of the United States and the State

of Ohio by openly discriminating against their African American Captains and

knew the only way to continue to avoid the matter would be to punish Plaintiffs.

   115. Defendants knew they had the power to make work more difficult for the

Plaintiffs, have done so and continue to adversely affect their shifts/keys.

   116. Instituting a racially separatist policy of not allowing African American

Captains to work together on the same shift and retaliating against them was

intended to exceed reasonable bounds of decency and intended to generate an

intolerable work environment for the Plaintiffs.




                                          18
   Case: 1:19-cv-02105-JG Doc #: 1 Filed: 09/12/19 19 of 23. PageID #: 19



   117. Defendants' actions in discriminating and retaliating against Plaintiffs

proximately caused Plaintiffs’ psychological injuries and loss of quality of life.

   118. The mental anguish suffered by Plaintiffs is serious, consequential and

should not have to be endured on account of race, gender and retaliation.

   119. The acts and conduct of Defendants were intentional, malicious and in

wanton and reckless disregard of the rights and feelings of Plaintiffs.

   120. Plaintiffs have sustained significant emotional injuries arising out of the

Defendants’ unlawful practices and retaliation.

                                          Count V

              VIOLATIONS OF THE OHIO CIVIL RIGHTS ACT-
                   EMPLOYMENT DISCRIMINATION

   121. Plaintiffs reassert the foregoing allegations and incorporate them by

reference as if fully set forth herein.

   122. Plaintiffs are all African American Captains working for the City of

Cleveland.

   123. Plaintiffs have been specifically discriminated against by the City of

Cleveland because of their race, gender and retaliation.

   124. Plaintiffs have been barred from working on the same shift with one

another because of their race.

   125. Plaintiff Pamela Beavers has been barred from working with other female

Captains on the same shift because of her gender.


                                           19
   Case: 1:19-cv-02105-JG Doc #: 1 Filed: 09/12/19 20 of 23. PageID #: 20



   126. Plaintiffs have sustained extreme emotional distress and suffering on

account of Defendants’ unlawful discriminatory conduct.

   127. The acts and conduct of the Defendants have been intentional, malicious

and in wanton and reckless disregard to the rights and feelings of the Plaintiffs.

   128. Plaintiffs have been damaged by Defendants’ attempts to segregate the

Captains at Cleveland EMS on account of race.

                                          Count VI

              VIOLATIONS OF THE OHIO CIVIL RIGHTS ACT-
                           RETALIATION

   129. Plaintiffs reassert the foregoing allegations and incorporate them by

reference as if fully set forth herein.

   130. Plaintiffs each had a protected right to file their claims of discrimination

with the Equal Employment Opportunity Commission and Ohio Civil Rights

Commission.

   131. Plaintiffs had the right to file their charges free from fear of retaliation.

   132. Only because Plaintiffs exercised their right to file charges against the City

of Cleveland did the City turn around and file an unfounded and spiteful unfair

labor charge against Plaintiffs.

   133. Since Plaintiffs filed their charges against the City of Cleveland,

Defendants have treated Plaintiffs differently from their white counterparts and

targeted Plaintiffs for retaliation.


                                           20
   Case: 1:19-cv-02105-JG Doc #: 1 Filed: 09/12/19 21 of 23. PageID #: 21



   134. Given their history working in the Division of Emergency Medical

Services and the historical limitations placed on African Americans, Plaintiffs have

sustained and continue to sustain extreme emotional distress and suffering solely

on account of Defendants’ overt discriminatory and retaliatory conduct.

   135. The acts and conduct of the Defendants have been intentional, malicious

and in wanton and reckless disregard of the rights and feelings of the Plaintiffs.

   136. Plaintiffs have been damaged by Defendants’ attempts to segregate the

Captains at Cleveland EMS on account of race and gender and retaliate against

them as a result of their exercise of a federally protected right in filing charges with

the OCRC and EEOC.

   WHEREFORE, Plaintiffs urge this Court to grant the following relief:

                     A.     Declare that the acts and conduct of the
              Defendants constitute violations of the Equal
              Protection Clause of the Fourteenth Amendment to the
              Constitution of the United States, the Civil Rights Act
              of 1871, 42 U.S.C. §1983, as amended, and Title VII of
              the Civil Rights Act of l964, as amended, 42 U.S.C.
              §§2000e, et seq. and pending state law claims under the
              Ohio Civil Rights Act, Chapter 4112 of the Ohio
              Revised Code and for intentional infliction of emotional
              distress.
                     B.     Grant a permanent injunction enjoining
              the City of Cleveland and Nicole Carlton in her official
              capacity as Commissioner of the Division of Emergency
              Medical Services, their officers, agents, employees,
              successors, assigns, and all persons in active concert of
              participation with it, from engaging in any employment


                                          21
  Case: 1:19-cv-02105-JG Doc #: 1 Filed: 09/12/19 22 of 23. PageID #: 22



           practices which discriminate on the basis of race or
           gender and further enjoin any acts or conduct which has
           the purpose or effect of retaliating against the Plaintiffs
           for asserting rights against discrimination based on race
           and gender;
                  C.     Order Defendants to institute and to
           otherwise carry out policies, practices and programs
           which provide equal employment opportunities for
           employees of all races and genders, and which eradicate
           the effects of its past and present unlawful employment
           practices; based on race, gender and retaliation;
                D.  Grant to Plaintiffs, jointly and severally,
           from the Defendants appropriate compensatory
           damages.
                  E.     Grant to the Plaintiffs, jointly and
           severally, appropriate exemplary and punitive damages
           against Defendant Nicole Carlton personally;
                 F.     Grant to the Plaintiffs and against the
           Defendants costs in this action including statutory
           reasonable attorney fees as provided by law;
                  G.   Grant such further relief as the Court
           deems just, equitable and in advance of the public
           interest.



/s/ Jared S. Klebanow                   /s/ Avery Friedman
JARED S. KLEBANOW (0092018)             AVERY FRIEDMAN (0006103)
KLEBANOW LAW, LLC                       AVERY FRIEDMAN & ASSOCIATES
850 Euclid Ave. Suite 701               850 Euclid Ave. Suite 701
Cleveland, Ohio 44114                   Cleveland, Ohio 44114-3358
T: (216) 621-8230                       T: (216) 621-9282
jklebanow@klebanowlaw.com               avery@lawfriedman.com


                             Attorneys for Plaintiffs


                                        22
  Case: 1:19-cv-02105-JG Doc #: 1 Filed: 09/12/19 23 of 23. PageID #: 23




                        TRIAL BY JURY DEMANDED

Plaintiffs hereby demands trial by jury.

                                  /s/ Avery Friedman
                                  Avery Friedman




                                           23
